Chipman, Ch. J.
gave the following charge to the Jury: There are, in this case, two questions — one of fact, and the other of láw.— The question of fact for the Jury to decide is, whether the two notes given by the defendant to the plaintiff of which the note in question is one, and the bond, which was at the same time executed by the plaintiff to the defendant, were parte of the same transaction mutually connected; or in other words, whether the bond was in whole or in part a leading consideration or inducement to the defendant .in giving the notes.
After stating the evidence in the case, he observed — It is difficult to disconnect the notes and the bond even in idea. — They were made at the same time, between the same parties, and relative to, and for the settlement of the same matters. Though the plaintiff said that the notes must be paid although his daughter should appear as a witness against the defendant’s son, yet the defendant would not sign the notes but on condition that the plaintiff would execute the bond; and the bond was executed, and the notes were signed. The execution of the bond then by the plaintiff was a part of the mutual compromise then made; and must, under the circumstances of a pending prosecution for a most enormous crime against the defendant’s son, have been a most powerful inducement to the defendant to sign the notes. If the fact be so, the law on this point is clear. The suppression of evidence in criminal prosecutions is clearly criminal; it is an indictable offence. An agreement to sup*139press evidence in a criminal prosecution is an agreement to commit a crime, which deeply effects publick justice, and the peace and good order of the community. An illegal consideration effects every part of a contract, with which it is connected, and renders it void. It is so even when it effects innocent persons, who happen to be interested in such contract — much more is it so, between the parties who have made the commission of a crime the consideration of such contract. This, if we may trust the evidence which has been given, (and the material facts have not been contested) is the case with the present plaintiff.
Verdict for the defendant.